DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2017/0141223 A1 (Hoshi).

Re claim 1, Hoashi teaches a silicon carbide semiconductor device ([0038]), comprising: 
a drift layer (n-type silicon carbide epitaxial layer 2 and n-type drift layer 21) formed of silicon carbide, having a first conductivity type ([0039]); 
p-type base layer 6) provided on the drift layer, having a second conductivity type different from the first conductivity type ([0040]); 
a source region (n+ source region 7) provided on the body region, having the first conductivity type ([0046]); 
a gate insulating film (gate insulating film 9) provided inside at least one gate trench (trench 16) reaching a position deeper than the body region in a depth direction, facing the body region and the source region, the gate trench having a width direction perpendicular to the depth direction ([0042]); 
a gate electrode (gate electrode 10) provided inside the gate trench, facing the body region with the gate insulating film interposed therebetween ([0042]); 
a source electrode (source electrode pad 14) electrically connected to the source region ([0042]); 
a trench bottom protective layer (p+ base regions 4) being in contact with a bottom portion of the gate trench, having the second conductivity type with an impurity concentration higher than that of the body region ([0043]); and 
a depletion suppressing layer (first n-type region 5a and third n-type region 20) provided between a side surface of the gate trench and the drift layer in the width direction, being in contact with a side surface of the trench bottom protective layer, extending from a lower portion of the body region up to a position deeper than the bottom portion of the gate trench, having the first conductivity type, and having an impurity concentration of the first conductivity type higher than that of the drift layer ([0044, 0055]), 
Fig 1).

Re claim 2, Hoashi further teaches a high impurity concentration region (second n-type region 5b) disposed between the body region and the depletion suppressing layer in the depth direction, being in contact with the drift layer, having the first conductivity type, and having an impurity concentration of the first conductivity type higher than that of the drift layer (Fig. 1 [0044, 0058-0059]).

Re claim 3, Hoashi further teaches wherein 
the at least one gate trench includes a plurality of gate trenches and the plurality of gate trenches include a pair of gate trenches adjacent to each other in a cross section, and 
the drift layer has a portion extending from a side surface of the depletion suppressing layer provided on one of the pair of gate trenches up to a side surface of the depletion suppressing layer provided on the other one of the pair of gate trenches (Fig. 1).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely the references as they are 
Applicant argues that the prior art of record does not teach the newly amended claim limitations. Specifically wherein the depletion suppression layer is laterally between the gate trench and the dirft layer.  However, the rejection is based on the drift region including layers 2 and 21 wherein layer 21 is explicitly called a drift region in para. 0044 of Hoashi.

    PNG
    media_image1.png
    427
    533
    media_image1.png
    Greyscale

Applicant further argues that the prior art of record does not teach wherein a portion of the drift layer abuts a side surface of a depletion suppression layer surrounding a first gate trench and extends to a side surface of a depletion suppression 

    PNG
    media_image2.png
    427
    533
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20160336391 A1 (Tanaka) [Fig. 1].

    PNG
    media_image3.png
    256
    398
    media_image3.png
    Greyscale

US 2014/0264564 A1 (Cheng) [Fig. 9]

    PNG
    media_image4.png
    409
    439
    media_image4.png
    Greyscale

US 2011/0291110 A1 (Suzuki) [Fig. 8A]

    PNG
    media_image5.png
    380
    410
    media_image5.png
    Greyscale

US 2005/0161732 A1 (Mizukami) [Fig. 6]

    PNG
    media_image6.png
    378
    456
    media_image6.png
    Greyscale


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812